Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of group I, claims 1-24 in the reply filed on 7/13/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended such that the microneedle patch of claim 1 must be made by the method of claim 25, and since claim 25 was amended to depend from claim 1. This is found persuasive. As such, the Restriction Requirement dated 5/26/2021 is withdrawn. 
Claim Objections
Claims 1, 5, 8, 11, 12, 17-20, 25, 28 and 31 are objected to because of the following informalities:  
Claim 1, line 7 recites “a base film connecting bases of the microneedles…”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a base film connecting the bases of the microneedles…”.
Claim 1, line 9 recites “wherein the sharp end of the microneedle locates on top of the branches…”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein the sharp end of the microneedle is located on top of the branches…”.
Claim 5, line 3 recites “injectionof the patch”. A space is needed between “injection” and “of”. 
Claim 8, line 2 recites “with themicroneedle matrix”. A space is needed between “the” and “microneedle”. 
Claim 11, line 2 recites “microneedlesranges”. A space is needed between “microneedles” and “ranges”. 
Claim 12, line 2 recites “ratesof”. A space is needed between “rates” and “of”. 
Claim 17, line 2 recites “themicroneedle”. A space is needed between “the” and “microneedle”. 
Claim 18, line 4 recites “orpropylene”. A space is needed between “or” and “propylene”. 
Claim 19, line 2 recites “containsfrom”. A space is needed between “contains” and “from”. 
Claim 20, line 3 recites “volumeof”. A space is needed between “volume” and “of”. 
Claim 25 contains a number of recitations with the introductory article “a” or “an” that should be “the”. Additionally, claim 25, line 9 recites “the wells ofthe mold”. There should be a space between the “of” and the “the”. Specifically, claim 25 should be amended as follows “A method of manufacturing the microneedle patch of claim 1, the method comprising fabricating [[a]] the microneedle matrix by filling cone-shaped wells in a mold with [[a]] the mixture of [[a]] the carrier bio-soluble agent with [[an]] the active component, followed by dehydration, cooling, and deposition of [[a]] the base film, and separating [[the]] an obtained part of the microneedle patch from the mold followed by its integration with a substrate at a contact surface, wherein each microneedle in the microneedle patch is made in two stages, the first stage is forming [[a]] the sharp end of the microneedle by filling a first part of the wells with said mixture of the carrier bio-soluble agent with the active component, and the second stage is fabricating the branches of the microneedle by filling [[the]] another part of the wells of the mold with [[a]] the bio-soluble material on top of a layer of said mixture of the carrier bio-soluble agent with the active component.
Claim 28, line 6 recites “ofthe”. A space is needed between “of” and “the”. 
Claim 31, line 4 recites “isin”. A space is needed between “is” and “in”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of wider cone-shaped branches between…” in line 5. The term “wider” is usually used for making a comparison, and it is unclear what exactly the branches are supposed to be wider than. As best as the Examiner can understand the specification, it appears that the branches are meant to be wider than the sharp end of the microneedle (see for instance Fig. 9A of the specification). The Examiner believes that a clarifying amendment can address this issue. Specifically, an amendment of “a plurality of that are wider than the sharp end between…”. For the purposes of examination, the Examiner will treat claim 1, line 5 as if it recites “a plurality of that are wider than the sharp end between…”.
Claims 2-32 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 4 recites the limitation "the lower wider base parts of the microneedles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the claim should recite "the branches of the microneedles".
Claim 12 recites the limitation "wherein ratio of specific dissolution" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the claim should recite " wherein a ratio of specific dissolution".
Claim 13 recites the limitation "said film" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the claim should recite "said base film".
Regarding claim 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The phrase "for example" is used several times throughout the claim. 
Regarding claim 20, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 recites the limitations "one pattern", “the second pattern”, and “the third pattern” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. The Examiner believes that this is a typographical mistake and that the claim should recite "a first [[one]] pattern", “[[the]] a second pattern”, and “[[the]] a third pattern”.
Claim 23 recites the limitation "the central axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the claim should recite "[[the]] a central axis".
Claim 24 is also rejected by virtue of its dependency upon claim 23.
Claim 24, lines 1-3 recite “wherein the planar wires are electrically connected to an external electronic device, which provides DC and AC voltages to the microneedles and generates an electrical charge flow”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “wherein the planar wires are electrically connected to an external electronic device, which provides DC and AC voltages to the microneedles and generates an electrical charge flow” with “wherein the planar wires are electrically connected to an external electronic device, which is configured to provide generate 
Claim 25, lines 3-4 recite “followed by dehydration”. The Examiner is confused because it is unclear whether this recitation is meant to be a method step of the claim. The Examiner suggests amending this limitation to recite “followed by a step of dehydrating 
Claim 25 recites the limitation "the obtained part" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the claim should recite "an
Claim 25, line 9 recites “fabricating a wider part of the microneedle”. The term “wider” is usually used for making a comparison, and it is unclear what exactly the “wider part” is wider than. As best as the Examiner can understand the specification, it appears that the “wider part” is a reference to the branches and that Applicant means to claim that the branches are meant to be wider than the sharp end of the microneedle (see for instance Fig. 9A of the specification). The Examiner believes that a clarifying amendment can address this issue. Specifically, an amendment of “fabricating [[a]] cone-shaped branches that are wider than the sharp end 
Claims 26-32 are similarly rejected by virtue of their dependency upon claim 25. 
Claim 26 recites the limitation "the amount of the mixture" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the claim should recite "[[the]] an amount of the mixture".
Claim 26 also ends mid-sentence, and it is not clear to the Examiner as to what is meant by claim 26. Claim 26 most likely should end with “microneedle is formed.” Clarification is requested. 
Claim 26 uses the term “the wider part” in line 3. As per the rejection of claim 25 above, the Examiner believes claim 26 would be clearer if “the wider part” were changed to “the branches”.
Claim 27 is similarly rejected by virtue of its dependency upon claim 26. 
Claim 27 recites "the portion of the sharp end" in lines 1-2, “the total height” in line 2, “the size of the base” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim. The Examiner believes that these are typographical mistakes and that the claim should recite "[[the]] a portion of the sharp end" in lines 1-2, “[[the]] a total height” in line 2, “[[the]] a size of the base” in lines 3-4.  
Claim 27 uses the term “the wider part” in line 3. As per the rejection of claims 25 and 26 above, the Examiner believes claim 27 would be clearer if “the wider part” were changed to “the branches”.
Claim 28 recites the limitation "the height of the wells" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the claim should recite "[[the]] a height of the wells".
Claim 29, lines 1-3 recite “wherein the substrate is placed above the patch when the patch is in the mold followed by separation the microneedle patch from the mold”. The Examiner is confused because it is unclear whether this recitation is meant to be a method step of the claim. The Examiner the method further comprises placing the substrate of the microneedle patch from the mold”. 
Claim 30, lines 1-3 recite “wherein the substrate is integrated with the microneedle patch in a separate process by adding an adhesive layer to the contact surface”. The Examiner is confused because it is unclear whether this recitation is meant to be a method step of the claim. The Examiner suggests amending this limitation to recite “wherein the method further comprises integrating the substrate

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a microneedle matrix containing more than one microneedle, wherein each microneedle has a base, a cone-shaped sharp end made of a mixture of a carrier bio-soluble material 
The closest relevant art is: U.S. Publication No. 2009/0099537 to DeVoe et al. which discloses a microneedle patch (Fig. 2, 12), comprising: a substrate (microneedle substrate surface 116); a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER R STILES/Primary Examiner, Art Unit 3783